       Case 1:19-cv-08034-ALC-OTW Document 63 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   10/5/2020
--------------------------------------------------------------------- x
DOE,                                                                  :
                                                                      :
                                            Plaintiff,                :
                                                                      :   19-cv-08034-ALC-OTW
                 -against-                                            :   ORDER
                                                                      :
TOWNES,                                                               :
                                                                      :
                                            Defendant.                :
                                                                      :
--------------------------------------------------------------------- x
ANDREW L. CARTER, JR., District Judge:

         On December 5, 2019, this matter was referred to United States Magistrate Judge Ona T.

Wang for General Pretrial (including scheduling, discovery, non-dispositive pretrial motions, and

settlement) and to consider a Motion for Contempt. ECF No. 27. The Court now considers two

Reports and Recommendations issued by Magistrate Judge Wang and adopts both.

         On August 28, 2019, Plaintiff Jane Doe, currently proceeding anonymously, filed a

complaint against Defendant David K. Townes alleging claims of, inter alia, breach of contract,

fraud, discrimination, hostile work environment, retaliation, sexual assault, not receiving fair and

adequate wages, and theft of electronic property. ECF No. 1. The same day, the Part I judge, Judge

Woods, granted in part Plaintiff’s application to proceed anonymously, pending a determination

on the merits. ECF No. 5. On September 20, 2019, this Court issued a preliminary injunction that,

among other things, enjoined Defendant from “[r]evealing Plaintiff’s name to the media or any

other third party, other than Defendant’s attorney.” ECF No. 11. In December 2019, Magistrate

Judge Wang ordered Plaintiff to file a letter motion by January 10, 2020 with the factual and legal

support for her maintaining anonymity. ECF No. 28. Plaintiff timely filed her motion on January

10. ECF No. 30. On May 12, 2020, Magistrate Judge Wang issued a Report and Recommendation


                                                              1
      Case 1:19-cv-08034-ALC-OTW Document 63 Filed 10/05/20 Page 2 of 2




concluding that Plaintiff may not proceed anonymously and recommending the Court modify the

provisions of the September 20, 2019 Preliminary Injunction to delete the phrase that enjoins

Defendant from "[r]evealing Plaintiff's name to the media or any third party, other than Defendant's

attorney." ECF No. 45.

       Plaintiff brought a motion to hold Defendant in civil contempt for violating certain

provisions of this Court’s August 28, 2019 Order and Temporary Restraining Order, ECF No. 4.

ECF No. 17. The Motion additionally seeks sanctions and fees and costs. ECF No. 17. On July 21,

2020, Magistrate Judge Wang issued a Certification of Facts, Conclusions of Law, and Proposed

Remedy wherein she concluded that Plaintiff had not made the requisite showing and she was

unable to certify the facts as constituting civil contempt. ECF No. 52.

       Despite notification of the right to object to the Reports and Recommendations, Plaintiff

has filed no objections to either. Where no timely objections are made, the Court may adopt the

Report and Recommendation as long as there is no clear error on the face of the record. Sacks v.

Gandhi Eng'g, Inc., 999 F. Supp. 2d 629, 632 (S.D.N.Y. 2014) (citing Wilds v. United Parcel Serv.,

262 F.Supp.2d 163, 169 (S.D.N.Y.2003)). In light of the lack of any objections to the Report and

Recommendation and the fact that the Court finds no clear error in the record, the Court adopts

Magistrate Judge Wang’s Reports and Recommendations in their entirety.

SO ORDERED.
Dated:   New York, New York
         October 5, 2020

                                              ____________________________________
                                                    ANDREW L. CARTER, JR.
                                                    United States District Judge




                                                     2
